Exhibit 10.7
AMENDMENT
TO
ISDA MASTER AGREEMENT
dated as of May 20, 2011

          SUNTRUST BANK
(“Party A”)   and   WRIGHT EXPRESS CORPORATION
(“Party B”)

have previously entered into that certain 1992 ISDA Master Agreement, dated as
of April 5, 2005 (subsequently amended as of May 22, 2007) (the “Agreement”),
which Agreement includes the Schedule and all Confirmations exchanged between
the parties confirming the Transactions (or Swap Transactions) thereunder. The
parties have now agreed to amend the Agreement by this Amendment (this
“Amendment”).
Accordingly, the parties agree as follows:

1.   Amendment of the Agreement

Upon execution of this Amendment by both parties, the Agreement shall be and
hereby is amended as follows:

(a)   Part 1(3) shall be deleted in its entirety and replaced with the
following:       “Loan Agreement” means the Credit Agreement dated on or about
May 23, 2011 by and among Wright Express Corporation, its subsidiaries party
thereto and certain of its subsidiaries to become party thereto as borrowers
(“Borrowers”), Bank of America, N.A., as administrative agent (the
“Administrative Agent”), swing line lender and L/C issuer, and the other lenders
party thereto (the “Lenders”), Merrill Lynch, Pierce, Fenner & Smith
Incorporated, RBS Citizens, National Association, SunTrust Robinson Humphrey,
Inc., and Wells Fargo Securities, LLC, as joint lead arrangers and joint book
managers and the co-syndication agents and co-documentation agents named therein
(as amended, restated, supplemented or replaced from time to time), and without
regard to any termination or cancellation thereof, whether by reason of payment
of all indebtedness incurred thereunder or otherwise.

 



--------------------------------------------------------------------------------



 



(b)   Part 5(1)(a) shall be deleted in its entirety and replaced with the
following:       SunTrust Bank
Financial Risk Management, Operations
3333 Peachtree Road, N.E.
1 1th Floor, Center Code 3913
Atlanta, GA 30326
Tel: 404-926-5821
Fax: 404-926-5826

As used in the Agreement (including any Confirmation relating thereto), as
amended by this Amendment, the terms “ISDA Master Agreement”, “this Master
Agreement”, “Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereof”,
“hereto” and other words of similar import shall mean the Agreement as amended
hereby, unless the context otherwise specifically requires.

2.   Representations

Each party represents to the other party that all representations contained in
the Agreement (including all representations set forth in the Annex) are true
and accurate as of the date of this Amendment and that such representations are
deemed to be given or repeated by each party, as the case may be, on the date of
this Amendment.

3.   Miscellaneous

(a) Definitions. Capitalized terms used in this Amendment and not otherwise
defined herein shall have the meanings specified for such terms in the
Agreement.
(b) Entire Agreement. This Amendment constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communication and prior writings (except as otherwise provided herein)
with respect thereto.
(c) Counterparts. This Amendment may be executed and delivered in counterparts
(including by facsimile transmission), each of which will be deemed an original.
(d) Headings. The headings used in this Amendment are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Amendment.
(e) Governing Law. This Amendment will be governed by and construed in
accordance with the laws of the State of New York without reference to choice of
law doctrine, but giving effect to Sections 5-1401 and 5-1402 of the New York
General Obligations Law.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the parties have executed this Amendment on the respective
dates specified below with effect from the date specified on the first page of
this Amendment.

            SUNTRUST BANK   WRIGHT EXPRESS CORPORATION               By:  /s/
Tracy T. Moore   By:  /s/ Steve Elder   Name: Tracy T. Moore   Name: Steven
Elder   Title: Vice President   Title: Chief Financial Officer                
Date: May 20, 2011   Date:  

 